ITEMID: 001-83957
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF DAĞTEKİN AND OTHERS v. TURKEY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Not necessary to examine P1-1;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (Convention proceedings) - claim dismissed;Costs and expenses (domestic proceedings) - claim dismissed
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicants were born in 1960, 1955, 1948, 1942 and 1958 respectively and live in Şanlıurfa.
5. On 22 November 1984 Law no. 3083 came into force. Article 5 of this law provided the possibility of leasing State land to farmers who were in need and who fulfilled certain eligibility criteria (“right holders”). In particular, Article 24 § 1 of Law no. 3083 provided that those who had been convicted of certain offences were not entitled to benefit from this law (see paragraph 16 below).
6. Following the promulgation of Law no. 3083, the applicants applied to the Commission that was responsible for the determination of farmers who were eligible to be right holders under the Law in question and requested to be provided with land in Ceylanpınar in the south-east of Turkey. They were subsequently identified as right holders and leased land from the Directorate General for Agricultural Reform (Tarım Reformu Genel Müdürlüğü) (“the Directorate General”) for an indefinite period on payment of a rent. The applicants earned their living by cultivating these fields.
7. On 25 March 1997, after conducting a “security investigation”, the Directorate General annulled the right holder status of the applicants.
8. On 2 May 1997 the applicants lodged separate cases with the Gaziantep Administrative Court and requested that the decision of 25 March 1997 be annulled. They maintained that they had paid their rent periodically until 1997. They also contended that there was no valid reason to terminate their lease contract. They maintained in this connection that although criminal proceedings had been initiated against them in the eighties for being members of an illegal organisation, namely the PKK (the Kurdistan Workers' Party), they had all been acquitted of the charges against them.
9. On 29 May 1997 the Gaziantep Administrative Court requested the Directorate General to submit the documents in respect of the decision dated 25 March 1997.
10. On 5 September 1997 the Gaziantep Administrative Court ordered the Directorate General once again to submit further information and the documents in relation to the security considerations of the administration.
11. On 4 November 1997 the Directorate General replied that the Minister of Agriculture had refrained from submitting these documents as they concerned the security of the State. In this respect, they relied on Article 20 § 3 of the Law on Administrative Procedure. The observations of the Directorate General were communicated to the applicants on 13 October 1997, 10 December 1997, 15 December 1997 and 19 December 1997 respectively. According to the Government, the applicants did not submit any observations in reply.
12. On 24 February 1998 the Gaziantep Administrative Court dismissed the applicants' cases. The court held that the decision dated 25 March 1997 which annulled the applicants' right holder status and the refusal of the Directorate General to submit the relevant documents had been in accordance with the domestic legislation. A member of the Gaziantep Administrative Court dissented from the judgments of the court, arguing that the administrative authorities had failed to demonstrate the reason for the annulment of the right holder status of the applicants.
13. The applicants appealed.
14. On 10 November 2000, 14 September 2000, 26 October 2000, 10 November 2000 and 16 November 2000 respectively the Supreme Administrative Court upheld the judgments of the Gaziantep Administrative Court.
15. The first applicant was notified of the decision of the Supreme Administrative Court on 25 January 2001, the second applicant on 1 November 2000, and the remaining applicants on 22 December 2000.
16. According to Article 24 § 1 of Law no. 3083, persons who are convicted of the offences defined in the first Section of the second Part of the Criminal Code and in Articles 312 § 2, 536 and 537 of the Criminal Code cannot benefit from the distribution of land. Article 24 § 2 of the same Law provides that land shall be taken back, had the right holder been convicted of one of the offences mentioned in the first paragraph subsequent to the acquisition of land.
Article 38 § 3 of the Regulations on the Application of Law no. 3083 provides that, in view of the particularities and security of a region and subsequent to obtaining the opinion of the security institutions, the Directorate General is authorised to make amendments in the right holders list prepared by the Commission.
Article 20 § 3 of the Law on Administrative Procedure provides that the Prime Minister or a Minister may refrain from submitting information or documents to an administrative court if the information or documents in question pertain to the security or vital interests of the State.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
